IN THE SUPREME COURT OF NORTH CAROLINA
                                   No. 224PA15

                                Filed 18 March 2016
IN THE MATTER OF THE FORECLOSURE OF THE DEEDS OF TRUST
EXECUTED BY GROVER C. BROWN and wife, MARGARET C. BROWN, dated
April 1, 1980, Recorded in Book 949 at Page 109, and Book 949 at Page 111 of the
Buncombe County Registry



      On discretionary review pursuant to N.C.G.S. § 7A-31 of a unanimous decision

of the Court of Appeals, ___ N.C. App. ___, 771 S.E.2d 829 (2015), affirming an order

entered on 9 April 2014 by Judge J. Thomas Davis in Superior Court, Buncombe

County. Heard in the Supreme Court on 16 February 2016.



      Bull and Reinhardt, PLLC, by Adam W. Bull, for petitioner-appellee, Executor
      of the Estate of Merton L. Brown.

      Wilder Wadford and Christopher Musial for respondent-appellants.

      John R. Dillard for First Choice Title, LLC, d/b/a First Choice Title Company
      of North Carolina, amicus curiae.



      PER CURIAM.


      DISCRETIONARY REVIEW IMPROVIDENTLY ALLOWED.